Title: To Thomas Jefferson from Charles Sigourney, 20 July 1824
From: Sigourney, Charles
To: Jefferson, Thomas


Dear Sir,
Hartford, Connt,
July 20, 1824
An apology may perhaps be thought necessary for one who, being a stranger to you probably even in name, takes the liberty, at this time, to claim your attention. But, if needed, I trust may be found in the community of feeling which must exist among all who take a deep interest in the respectability of the American character, & the reputation of American literature.Possibly you may have observed in some of our publick papers that the legislature of this State, the last year, granted an act of incorporation for a new collegiate institution, to which the name of Washington College was given. The location of it, tho’ for a time unsettled with a view to excite local competition in subscriptions for its’ endowment, has within a few months past been decided in favour of this place. Having procured by individual donation, and otherwise, funds to an amount somewhat over fifty thousand dollars, we are now proceeding to break ground for our foundations;—and, altho’ such a sum, when contrasted with the unexampled liberality with which the founders of the University of Virginia have commenced their operations, may seem to you small and inadequate for the foundation of an Institution aiming to be respectable, yet, with the characteristic economy of New England, it can be made to go much further in accomplishing our object than would be imagined by gentlemen at the South. From how much smaller beginnings did Harvard & Yale, since become so eminent, arise?—There are many reasons, which need not be here enumerated, why a new Institution of this kind is needed at this time in new England, and particularly in this State. But, apart from these, the increase of the literary institutions of our Country has not kept pace with the increase of our population, and the augmentation of our wealth. Our people, like the new Englanders generally, possess that character of versatile enterprise,—that their habits & pursuits, naturally & quickly, adapt themselves to their physical resources and local circumstances. And cut off as we are, by situation and other circumstances, from any great participation in foreign commerce,—our habits chiefly agricultural,—with a more equal distribution of moderate property than exists in most of the states,—with a general diffusion of common learning, greater than is to be found in any other state, in consequence of the unexampled publick provision made for the maintenance of common schools—thus supplying food to the mind, and creating appetite for more,—I see many reasons to lead me to believe that this little State,—so circumscribed in territory, but yet distinguished for the sober, moral, economical, & industrious habits of its people, precisely that state of society into which a prudent parent would more desire to send his son for education,—may become hereafter an extensive nursery of education not merely for our own, but for the youth of other States.—It was partly under the influence of such views that Washington College was established; and we have reason to believe it will, when fairly in operation, receive a respectable share of publick encouragement. Being a member of it’s Corporation, I take of course an interest in what concerns it’s welfare; and meeting, about two weeks since with Professor Ticknor in Boston, he took occasion to shew me the plan of the buildings of the University of Virginia, which I had not seen before, and communicated to me other information concerning it, which has created in my mind a desire for more. Under these circumstances, I take the liberty to write to you, and—as we desire to profit by learning all we can from the wisdom of others, & from those who possess experience which we have not yet attained, in relation to what may be worthy of praise, or imitation, in their practice, or opinions on the subject of a course of studies internal regulations, discipline, and system of government generally,—I would ask of you the favour to send me whatever may have appeared in print on any, or all of these subjects, or which may be published by the time the University may be opened for the reception of students. I purposely limit myself to asking only for what may have been, or may hereafter be, printed; for I am well aware of the many claims which must constantly be made on your time, & attention, from the distinguished part you have borne both in the literary, & political history of our country, and therefore forbear to ask, and do not expect, any detailed expression of your opinions in writing, on these important subjects. I would  not tax your politeness with a task which, highly as I might value such a communication might be inconvenient, & burthensome, at your period of life.—But as I know you have taken unusual pains to inquire into the history, & internal regulations of the European Universities, you might point me to the source, of your own opinions, & to that which would give information which might be useful, as well as transmit whatever might be made publick in relation to your own Institution. There are probably some things in the practice of the Protestant German Universities, which might be worthy of our imitation. They are of a more practical character then those of England. And it must constantly be borne in mind that it is by action that the character of man is to be formed to that hardihood, & firmness, necessary to enable him to perform, with credit and dignity, the various relations of life. Partly in reference to this opinion we contemplate introducing into our Institution a Professorship of theoretical & practical Agriculture, connected with a rural Institute on a small scale, where the student shall occasionally labour in person, and test the practicability of his own theory.There appears to be, at this time, in our country not merely a strong desire, but an unusual striving after improvement in literary education. At Yale, the government is aiming, in various ways, to lessen the expenses of college–residence, so as to bring the benefits of collegiate education to a level with the means of our citizens of small property. This, will operate as an incentive to parents of small means to seek to procure for their Sons the benefits of a  good education; and, by increasing the number of well educated men, will add to the respectability  by the advantages of a collegiate education being restricted to the sons of men of wealth. Talents and genius are confined to no order, or grades in society. But are as much the inheritance of the poor, as of the rich. Franklin was the son of a mechanic, & so was Rittenhouse. And we may, any of us, recollect a multitude of others, who have been eminent in the world, who have sprung from a poor parentage.—At Harvard, a committee of the Board of Overseers have recently recommended the adoption of various & important changes in many of the departments of their Institution; and in a letter which I received a short time since from Judge Story he declared that “if they had had to deal with a new instead of an old college, the alterations would probably have been far more extensive.”—Thus it appears that the systems of government, & the internal regulations of colleges, as well as of nations, must, from time to time, be changed in order to keep pace with, and preserve their adaptation to, the mental improvement of mankind.—I am glad to learn you have limited the age, at which the U. of. Virginia will receive students, to sixteen. I have long thought that, with us, they were permitted to enter too young. They go in when they are boys, and come out long before they are men. And thus, from the instability to which early youth is liable, are unable to digest the knowledge which is given them, and to derive from the opportunities of learning that advantage which might be gained at a more mature age.—I hope Mr Gilmore will be successful in the objects of his mission to Europe:—tho’ there are some persons in this quarter who rather frown on the sentiment that there are not men, educated in this country, of adequate talents for administering instruction in the various schools, where you will need professors. I am not of this way of thinking myself. A literary institution can be respectable, and celebrated, only by the eminent men it may employ, or produce. I shall rejoice in the success of your experiment, and shall always feel proud to augment the amount of our national reputation, in any way we can. And if we can bring the learned of Europe to our shores, to amalgamate with our population, like a little leaven they will assist in improving the whole mass, and will increase the sum of our learning, & the value of our literary institutions.—What is chiefly to be feared however, tho’ doubtless you have well weighed the objections which may be urged against this course, is the introducing,  modes of education which have been found to succeed elsewhere, without regard to the peculiar circumstances of the institutions to which they are translated, & the local changes which they must here meet. And besides this, is the hazard which always attends the transplanting an exotic into a soil, and a climate, to which it is a stranger. The intellect derives any peculiarities it may possess from habits of thinking which are strongly modified at least, if not formed, by our early associations. The peculiarities of persons, who have been educated under institutions, & habits, & a government, differing materially from our own, and which peculiarities grow out of these very differences, are usually slow in conforming to the views of those with whom they must associate here.—It is easier to conform the little to the great, then bend the great to the little. Europeans, from what I have seen, do not fall so readily into our ways, as we can be moulded to theirs. We find, by experience, nothing more common than deceiving ourselves in practice, by reasoning from imperfect analogies; so too a want of success must sometimes be apprehended, in the attempt to blend together things, or persons, which have not in all respects a conformity of parts, or of views, & habits, & interests, and the analogy of whose  materials, or mental powers, tho’ at first view plausible, & seemingly exact, may nevertheless when put to trial, be found in important points to be incomplete. Notwithstanding these objections, which may at least be guarded against in part, if not remedied, your plan may be successful; and certainly, for one, I hope you may find it productive of all the good you have ever anticipated from it.—I would here take occasion to remark that some of the best of our College-professors are those who have been taken, with a discriminating hand, from our own youth, sent to Europe to expand their views, and perfect the maturity of their talents, and who have returned to us with minds enriched by the views & experience of older nations, and imbued with the opinions, wisdom, & habits of the literary worthies, with whom they have had the privelege of associating. Thus imposing an European polish, or superstructure, on an American foundation. Professors Silliman & Everett are examples of this remark.—I have long been sensible, for I have spent some years of my early life in England, that in thoroughness of instruction in classical learning the first of our Universities are inferiour to the English, and those of a second & third grade even behind their superiour Academical schools. That deep-read familiarity with, and apt introduction of appropriate citation from, the classical writers of Rome & Greece,—that readiness of reference to their facts & beauties,—that curiosa felicitas in combining the beauties of modern diction with the classic conceptions of Cicero & Plato, resulting from an understanding stored with the wisdom of antiquity,—which distinguishes many of the parliamentary & forensic orators of G. Britain,—is so rarely witnessed with us either in the Senate, or the Forum that, except in the case of a very few, among whom mr. John Randolph, & the late Fisher Ames may be numbered, it is almost unknown among us. The introduction, therefore, into our country of some superiour scholars from Europe will certainly have a tendency to elevate our literary taste, ambition, & character, and will, besides, I trust, lead to the adoption of a system of instruction, in our higher seminaries of learning, more thorough than what now exists.—My dear Sir, when I took back on what I have written, I feel as if an apology were now really necessary for the unusual length of this letter, which has swelled under my hand, almost insensibly, to very much beyond what I at first contemplated. I hope you will pardon my occupying so much of your time. And I beg you to be assured that whatever communication you may honour me with in return will be gratefully received, and in the spirit of perfect friendliness, & candour, and I add, because I know that evil has arisen from the license taken in similar cases, the unsolicited pledge on my part that it shall not, or any part of it, be suffered to make it’s appearance in the newspapers.—I have the honour to be, with my best wishes for your happiness in the decline of so long, useful, and honourable a life, and with great respectYour ob’t Serv’tCharles SigourneyI have taken the liberty to send you the last Report of the Directors of our Deaf & Dumb Asylum, which may interest an half hour of leisure, & the specimens of composition in which, by the Deaf & Dumb, exhibit some curious phenomena in the structure of the human mind. Should these interest you I could probably send you those of the past years.C. S.